
	
		I
		111th CONGRESS
		2d Session
		H. R. 5904
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2010
			Mr. Butterfield (for
			 himself, Mr. Etheridge,
			 Mr. Jones,
			 Mr. McHenry,
			 Mr. Price of North Carolina,
			 Ms. Foxx, Mr. Kissell, Mr.
			 Miller of North Carolina, Mr.
			 Watt, Mr. Shuler,
			 Mr. Coble,
			 Mr. McIntyre, and
			 Mrs. Myrick) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 204 South Main Street in Seaboard, North Carolina, as the
		  Louise Lassiter Post Office.
	
	
		1.Louise Lassiter Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 204 South Main Street in Seaboard, North Carolina, shall be
			 known and designated as the Louise Lassiter Post Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Louise
			 Lassiter Post Office.
			
